      Case 1:19-cv-03192-TOR     ECF No. 16    filed 07/17/20   PageID.142 Page 1 of 2




 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    JOSE DE JESUS LOPEZ ALCARAZ,
      CARLOS CORONADO GUERRERO,                   NO: 1:19-CV-3192-TOR
 8    SERGIO GONZALEZ FREGOSO,
      JORGE LUIS HERNANDEZ                        ORDER ON VOLUNTARY
 9    TOSCANO, JOSE MIGUEL                        DISMISSAL WITH PREJUDICE
      MORENO SAUCEDO, JAVIER
10    VASQUEZ PEREZ, HUGO ZAPIEN
      RODRIGUEZ,
11
                               Plaintiffs,
12
            v.
13
      RC ORCHARDS, L.L.C., G & G
14    ORCHARDS, INC., EGT
      ORCHARDS, L.L.C., DG
15    ORCHARDS, L.L.C., RENE
      GARCIA and CARMEN GARCIA in
16    their individual capacities and as a
      marital community,
17
                               Defendants.
18

19         BEFORE THE COURT is the parties’ Motion for Stipulation of Dismissal

20   (ECF No. 15). The stipulation is filed pursuant to Federal Rule of Civil Procedure



     ORDER ON VOLUNTARY DISMISSAL WITH PREJUDICE ~ 1
      Case 1:19-cv-03192-TOR      ECF No. 16    filed 07/17/20   PageID.143 Page 2 of 2




 1   41(a)(1)(A)(ii) and provides for dismissal of the above-captioned matter with

 2   prejudice and without an award of costs to any party. The Court has reviewed the

 3   record and files herein, and is fully informed.

 4         According to Rule 41(a)(1)(A)(ii), a plaintiff may dismiss an action without

 5   a court order by filing a stipulation signed by all parties who have appeared.

 6   ACCORDINGLY, IT IS HEREBY ORDERED:

 7         Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, Plaintiffs’

 8   claims in the above-captioned action are DISMISSED with prejudice and without

 9   an award of costs to any party.

10         The District Court Executive is directed to enter this Order and Judgment

11   accordingly, furnish copies to counsel, and CLOSE the file.

12         DATED July 17, 2020.

13

14                                   THOMAS O. RICE
                              Chief United States District Judge
15

16

17

18

19

20



     ORDER ON VOLUNTARY DISMISSAL WITH PREJUDICE ~ 2
